Opinion

PER CURIAM.
The plaintiff appeals from the habeas court’s judgment denying him relief on his application for a writ of habeas corpus. The habeas court denied the plaintiffs petition for certification to appeal to this court.
The petitioner claims that the habeas court improperly (1) denied his petition for certification to appeal, (2) failed to find that his trial counsel was ineffective *671and (3) failed to grant the petitioner the right to self-representation.
The habeas court noted the absence of expert testimony on the question of ineffectiveness of counsel at trial. Additionally, the habeas court found that there was no further probative evidence presented and that the balance of the evidence presented at the October 6, 1996 habeas hearing was, in fact, a rehashing of evidence already presented and considered by another court in a prior habeas proceeding.
The habeas court, after reviewing the transcripts and the testimony at the October 6,1996 hearing, found that the petitioner failed to establish that either his prior habeas counsel or his trial court counsel performed inadequately. The habeas court also found that there was no reasonable probability that, had the trial counsel presented any additional expert testimony, the outcome would have been different.
We conclude that the petitioner has failed to make a substantial showing that he was denied a state or federal constitutional right and has failed to sustain his burden of persuasion that the denial of certification to appeal is a clear abuse of discretion or that an injustice was done. See Simms v. Warden, 230 Conn. 608, 612, 646 A.2d 126 (1994); Simms v. Warden, 229 Conn. 178, 189, 640 A.2d 601 (1994).
The appeal is dismissed.